DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
		     	  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2).
 	As to claim 1, Yamamoto et al. teaches a display device comprising: a pixel ([0002]: pixel),
 	wherein the pixel is supplied with a first data potential and a second data potential in a range of a first potential or higher to a second potential or lower ([0077-0078]: Vsig1, Vsig2 in Fig. 14, As to Fig. 3, Vsig2 is higher to Vsig1 (Vsig1 is lower)),
 	wherein the first data potential is configured to make the pixel display an image with a first gray level ([0030]: a signal value for display reflecting a gradation is created within a pixel circuit, display images; [0071]: supplying a voltage corresponding to the signal value (gradation value) of a luminance signal as display data to the pixel circuits;[0077-0078];[0084]),
 	wherein the pixel is configured to perform calculation with the first data potential and the second data potential to generate a third data potential ([0086]: gradations equal in number to that of (x gradations×(x−1) gradations) can be displayed by combination of the two signal values Vsig1 and Vsig2;[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2),
 	wherein the third data potential is configured to make the pixel display an image with a second gray level ([0018]: The voltage (signal value) input to the gate of the driving transistor Td in this case is a voltage corresponding to a gradation;[0022]: making display at a gradation corresponding to the signal value for display;[0086]: gradations displayed by combination of signal values Vsig1 and Vsig2;[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2 is obtained),
 	wherein a reference potential of the first data potential is an intermediate potential between the first potential and the second potential ([0128]: Vsig1+ΔV, and Vsig1 <Vsig1+ΔV<Vsig2), 
 	wherein the pixel comprises a first transistor (Td in Fig. 14), a second transistor (Ts1 in Fig. 14), a first capacitor (Cel in Fig. 14), a second capacitor (C1 in Fig. 14), and a display element (1 in Fig. 14),
 	wherein one of a source and a drain of the first transistor (Td in Fig. 14) is electrically connected to a first wiring (DSL in Fig. 14),
 	wherein the other of the source and the drain of the first transistor (Td in Fig. 14) is directly connected to one electrode of the first capacitor (Cel in Fig. 14), one electrode of the second capacitor (C1 in Fig. 14), and one electrode of the display element (1 in Fig. 14),
 	wherein one of a source and a drain of the second transistor (Ts1 in Fig. 14) is electrically connected to a second wiring (DTL in Fig. 14),
 	wherein the other of the source and the drain of the second transistor (Ts1 in Fig. 14) is directly connected to the other electrode of the second capacitor (C1 in Fig. 14), but does not explicitly disclose wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential.
 	However, Sugimoto et al. teaches wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential (Figs. 3A; col. 9, lines 50-57:  pulse signal corresponding to 8/15 gradation value is applied to data line and pulse signal corresponding to 4/15 gradation value is applied to data line; Fig. 3A shows 8/15 gradation has larger pulse width than 4/15 gradation).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamamoto et al. such that a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential as taught by Sugimoto et al. in order to improve display quality.
	As to claim 2, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 1,
 	wherein a gate of the first transistor (Yamamoto et al., Td in Fig. 14) is electrically connected to a third wiring (Yamamoto et al., wiring connecting gate of Td and Ts1 in Fig. 14 or WSL2 in Fig. 14), 
	wherein a gate of the second transistor (Yamamoto et al., Ts1 in Fig. 14) is electrically connected to a fourth wiring (Yamamoto et al., WSL1 in Fig. 14), and
 	wherein a fifth wiring (Yamamoto et al., Vcat in Fig. 14) is electrically connected to the other electrode of the first capacitor (Yamamoto et al., Cel in Fig. 14) and the other electrode of the display element (Yamamoto et al., 1 in Fig. 14).


 	As to claim 3, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 2, wherein the display element is a liquid crystal element (Yamamoto et al.,[0002]).
 	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2) in view of Takata et al. (US 2016/0225859 A1).
 	As to claim 4, Yamamoto et al.  in view of Sugimoto et al. teaches the display device according to claim 2, but does not explicitly disclose wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer.
 	However, Takata et al. teaches wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer ([0122]: metal oxide semiconductor film).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto et al.  in view of Sugimoto et al.  such that the first transistor or the second transistor comprises a metal oxide in a semiconductor layer as taught by Takata et al. in order to provide strong semiconductor characteristics and reduce manufacturing costs.

Allowable Subject Matter
Claims 5-6 and 8-9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of the new ground(s) of rejection.
Examiner respectfully disagrees with the applicant’s argument that the claimed feature of wherein the other of the source and the drain of the first transistor is directly connected to one electrode of the first capacitor, one electrode of the second capacitor, and one electrode of the display element of Claim 1 is not disclosed in Yamamoto.
 	Yamamoto et al. teaches wherein the other of the source and the drain of the first transistor (Td in Fig. 14) is directly connected to one electrode of the first capacitor (Cel in Fig. 14), one electrode of the second capacitor (C1 in Fig. 14), and one electrode of the display element (1 in Fig. 14).
 	Applicant also argues that Yamamoto does not disclose the claimed feature of independent Claim 1 “wherein the other of the source and the drain of the second transistor is directly connected to the other electrode of the second capacitor”. Examiner respectfully disagrees.
 	Yamamoto teaches wherein the other of the source and the drain of the second transistor (Ts1 in Fig. 14) is directly connected to the other electrode of the second capacitor (C1 in Fig. 14), as claimed.
 	Therefore, the cited references teaches applicant’s claimed invention as noted in the office action above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624